IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


DEUTSCHE BANK NATIONAL TRUST              : No. 616 MAL 2018
COMPANY, AS TRUSTEE IN TRUST              :
FOR THE REGISTERED HOLDERS OF             :
MORGAN STANLEY ABS CAPITAL I              : Petition for Allowance of Appeal from
TRUST 2004-HE6, MORTGAGE PASS-            : the Order of the Superior Court
THROUGH CERTIFICATES, SERIES              :
2004-HE6,                                 :
                                          :
                   Respondent             :
                                          :
                                          :
             v.                           :
                                          :
                                          :
KENT M. OZMAN A/K/A KENT OZMAN,           :
                                          :
                   Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 2nd day of April, 2019, the Petition for Allowance of Appeal is

DENIED.